Citation Nr: 1449028	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.  

2. Entitlement to a rating higher than 10 percent for a residual scar from a shell fragment wound to the back.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008 and in March 2010.

In May 2013 the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU); however, the RO in a rating decision in March 2013 granted TDIU effective April 15, 2009.  In a rating decision in June 2013 the RO granted a 100 percent rating for posttraumatic stress disorder and noted that the grant of TDIU was effective from April 15, 2009 to April 27, 2011.  As the TDIU issue was previously granted and the grant of TDIU subsequently was not severed, the issue of TDIU is not currently before the Board.  Nevertheless, as the Veteran has raised the issue it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  
38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 statement, the Veteran requested a hearing before a Traveling Member of the Board.  However, it does not appear that any action was undertaken on this matter, nor has the hearing request been withdrawn.  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record. See 38 C.F.R. §§ 20.700 , 20.703, 20.704.   It is noted that the Veteran has requested that the hearing be held in the Dallas - Fort Worth VA Medical Center. 




Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a traveling member of the Board of Veterans' Appeals at the RO as soon as practicable. 

By this REMAND, the Board intimates no opinion; either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013). 


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



